                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DARREN HENDERSON,                                  Case No. 17-cv-06977-HSG (PR)
                                                         Plaintiff,
                                   8
                                                                                            ORDER GRANTING DEFENDANTS’
                                                  v.                                        MOTION FOR EXTENSION OF TIME
                                   9

                                  10     J. LEWIS, et al.,                                  Re: Dkt. No. 47
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Good cause appearing, defendants’ motion for an extension of time to: (1) file a dispositive

                                  14   motion, and (2) file an opposition to plaintiff’s motion for summary judgment is hereby

                                  15   GRANTED. The deadline for defendants to file a dispositive motion is CONTINUED to March

                                  16   1, 2019. Plaintiff shall file any opposition to defendants’ motion within twenty-eight (28) days of

                                  17   the date the motion is filed. Defendants shall file a reply within fourteen (14) days of the date the

                                  18   opposition is filed.

                                  19           Defendants’ shall also file their opposition to plaintiff’s motion for summary judgment no

                                  20   later than March 1, 2019. Plaintiff shall file a reply within fourteen (14) days of the date the

                                  21   opposition is filed.

                                  22           This order terminates Docket No. 47.

                                  23           IT IS SO ORDERED.

                                  24   Dated: 1/25/2019

                                  25

                                  26
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  27                                                                United States District Judge
                                  28
